UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORI

we ee ee ee ee ee eee eee x
UNITED STATES OF AMERICA ORDER OF
JUDICIAL
- against - REMOVAL
KYRYLO SAMOILENKO $3 18 Cr, 259 (PKC)
Defendant.
we ee xX

NOTICE IS HEREBY GIVEN TO KYRYLO SAMOILENKO (“the defendant”) and to his
attorney of record, Alan M. Nelson, Esq., that the United States of America alleges the following

facts in support of the Notice of Intent to Request Judicial Removal:

1, The defendant is not a citizen or national of the United States.
2. The defendant is a native of Ukraine and a citizen of Ukraine.
3, The defendant was last admitted to the United States at New York, New York on June

12, 2015 as a B-2 non-immigrant with authorization to remain in the United States until December
12, 2015.

4, The defendant remained in the United States beyond December 12, 2015 without
authorization from the Department of Homeland Security.

5. At the time of sentencing in the instant criminal proceeding, the defendant will be
convicted in the United States District Court, Southern District of New York, under three counts: (1)
conspiracy to commit bank fraud and wire fraud, in violation of Titie 18 United States Code, sections

1343, 1344 and 1349; (2) aggravated identity theft, in violation of 18 U.S.C. section 1028A; and (3)

 
conspiracy to distribute and possess with intent to distribute 500 grams or more of a mixture
containing a detectable amount of cocaine, its salts, optical and geometric isomers, and salts of its
isomers, in violation of 21 U.S.C. sections 846 and 841(b}(1)(B).

6. The maximum sentence for these violations is seventy-two years’ imprisonment. The
defendant will be ordered to pay $769,105.73 in restitution.

7. The defendant is subject to removal from the United States pursuant to section
237(a)(1)(B) of the Immigration and Nationality Act of 1952, as amended (“INA”), 8 U.S.C. §
1227(a)(1)(B), as an alien, who after admission as a nonimmigrant under section 101(a)(15) of the
Act, remained in the United States for time longer than permitted; section 237(a)(2)(B)(i) of the INA,
8 U.S.C. § 1227(a)(2)(B){i), as an alien who at any time after admission has been convicted of a
violation of (or a conspiracy or attempt to violate) any law or regulation of a State, the United States,
or a foreign country relating to a controlled substance (as defined in section 802 of title 21), other
than a single offense involving possession for one’s own use of 30 grams or less of marijuana; and
section 237(a)(2)(A)Citi) of the INA, 8 U.S.C. § 1227(a)(2)(A (iii), as an alien who is convicted of an
ageravated felony as defined in sections 101(a)(43)(M), 101(a)(43)(B) and 101(a)(43)(U),
respectively, at any time after admission.

8. The defendant has waived his right to notice and a hearing under section 238[(d)](c)
of the INA, 8 U.S.C. § 1228[(d)](c).

9, The defendant has waived the opportunity to pursue any and all forms of relief and
protection from removal.

WHEREFORE, pursuant to section 238[(d)](c) of the INA, 8 U.S.C. § 1228[(d)](c), the

United States of America requests that the Court, at the time of sentencing, order that the defendant

be removed from the United States to Ukraine.

 
Dated: New Yor New York ZO :
January A/, 2020

THE-HONORABLE P. KEVIN CASTEL
UNITED STATES DISTRICT JUDGE

 
